Case 1:17-cv-20115-PAS Document 207 Entered on FLSD Docket 11/01/2018 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:17-cv-20115- PAS

  D.W., a minor, by and through his
  mother and natural guardian, C.W.,

         Plaintiff,

  vs.

  CARNIVAL CORPORATION
  a Panamanian Corporation d/b/a
  CARNIVAL CRUISE LINE,

         Defendant.
                                                 /


                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, D.W., a minor, by and through his mother and natural guardian, C.W., and

  Defendant, NCL (BAHAMAS) LTD. (collectively, the “Parties”), by and through their

  respective undersigned counsel, file this Joint Stipulation for Dismissal of the above-styled

  action with prejudice, each party to bear its respective costs and attorneys’ fees.

                                                        Respectfully and jointly submitted,

         ARONFELD TRIAL LAWYERS                             MASE MEBANE & BRIGGS
         Attorneys for Plaintiff                            Attorneys for Defendant
         3132 Ponce De Leon Blvd.                           2601 S. Bayshore Drive, Suite 800
         Coral Gables, Florida 33134                        Miami, Florida 33133
         Tel: 305-441-0440                                  Tel: (305) 377-3770
         Fax: 305-441-0198                                  Fax: (305) 377-0080

         By: /s/ Spencer M. Aronfeld                        By: /s/ Caroline L. Milewski
            SPENCER M. ARONFELD                                 CAROLINE L. MILEWSKI
            Florida Bar No.: 905161                             Florida Bar No. 111665
            Aronfeld@aronfeld.com                               cmilewski@maselaw.com
Case 1:17-cv-20115-PAS Document 207 Entered on FLSD Docket 11/01/2018 Page 2 of 2



                                  CERTIFICATE OF SERVICE

          I certify that on November 1, 2018, I electronically filed the foregoing document with the

  Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

  day on all counsel of record or pro se parties identified on the Service List below in the manner

  specified, either by transmission of Notices of Electronic Filing generated by CM/ECF or in

  some other authorized manner for those counsel or parties who are not authorized to receive

  electronic Notices of Filing.


                                               By:      /s/ Caroline L. Milewski
                                                        CAROLINE L. MILEWSKI


                                          SERVICE LIST


  Spencer M. Aronfeld, Esq.                           Scott P. Mebane, Esq.
  Matthias M. Hayashi, Esq.                           Caroline L. Milewski, Esq.
  ARONFELD TRIAL LAWYERS                              MASE MEBANE & BRIGGS
  3132 Ponce de Leon Blvd.                            2601 South. Bayshore Drive
  Coral Gables, Florida 33134                         Suite 800
  Tel: (305) 441-0440                                 Miami, Florida 33133
  Fax: (305) 441-0198                                 Tel: (305) 377-3770
  Aronfeld@aronfeld.com                               Fax: (305) 377-0080
  MHayashi@aronfeld.com                               smebane@maselaw.com
  Attorneys for Plaintiff                             cmilewski@maselaw.com
                                                      filing@maselaw.com
                                                      Attorneys for Defendant



  19059/982




                                                  2
